Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”), made and entered into as
of this 28th day of January, 2015 (and effective as set forth in Section 4.11 of
this Agreement), by and between Presbia PLC, an Irish incorporated public
limited company (the “Company”), and Presbia Holdings, LLC, a Cayman Islands
exempted company with limited liability company (“Holdings”),

WITTNESSETH THAT

WHEREAS, the Company intends to complete an initial public offering (the “IPO”)
of its ordinary shares, par value $0.001 per share (the “Ordinary Shares”),
described in a Registration Statement on Form S-1;

WHEREAS, Holdings will hold a substantial number of Ordinary Shares on the
Effective Date pursuant to a share exchange agreement between the Company and
Holdings entered into prior to the IPO (such exchange, the “Share Exchange”);
and

WHEREAS, the Company wishes to provide Holdings with certain registration rights
as set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in this Agreement, the parties hereto, intending to be
legally bound, agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01     Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting stock, by agreement or otherwise.

“Agreement” has the meaning given such term in the Preamble.

“Beneficial Owner” has the meaning given such term in Rules 13d-3 and 13d-5
under the Exchange Act.

“Blackout Period” has the meaning set forth in Section 2.10(a)(ii).



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.

“Commission” means the United States Securities and Exchange Commission, and any
successor commission or agency having similar powers.

“Company” has the meaning set forth in the Preamble.

“Delay Notice” has the meaning set forth in Section 2.01(e)(ii).

“Demand Exercise Notice” has the meaning set forth in Section 2.01(a).

“Demanding Party” has the meaning set forth in Section 2.01(a).

“Demand Registration” has the meaning set forth in Section 2.01(a).

“Demand Registration Maximum Offering Size” has the meaning set forth in
Section 2.01(f).

“Demand Registration Request” has the meaning set forth in Section 2.01(a).

“Disadvantageous Condition” means the existence of any acquisition, disposition
or other material transaction involving the Company or any of its Subsidiaries
or any material financing activity, or the unavailability of any required
financial statements, or the possession by the Company of material information
which, in the judgment of the Board of Directors of the Company, would not be in
the best interests of the Company or any of its Subsidiaries to disclose in a
Registration Statement.

“Effective Date” means the date on which the Commission declares effective the
registration statement initially filed by the SEC with the Commission on
March 20, 2014.

“Equity Interests” means any shares of any class or series of capital stock of
the Company or any securities or instruments (including debt securities)
directly or indirectly convertible into or exercisable or exchangeable for
shares of any class or series of capital stock of the Company (or which are
convertible into or exercisable or exchangeable for another security or
instrument which is, in turn, directly or indirectly convertible into or
exercisable or exchangeable for shares of any class or series of capital stock
of the Company), whether at the time of issuance or upon the passage of time or
the occurrence of future events, whether now authorized or not.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“FINRA” means the Financial Industry Regulation Authority.

 

2



--------------------------------------------------------------------------------

“Holders” means Holdings, for so long as (and to the extent that) it owns any
Registrable Securities, and each of its successors, assigns, and direct and
indirect transferees who become registered owners of Registrable Securities or
securities exercisable, exchangeable or convertible into Registrable Securities
in accordance with this Agreement.

“Information Blackout” has the meaning set forth in Section 2.10(a).

“Initial Shares” has the meaning set forth in Section 2.04(e).

“IPO” has the meaning given such term in the Recitals.

“Option Shares” has the meaning set forth in Section 2.04(e).

“Ordinary Shares” has the meaning set forth in the Recitals.

“Other Securities” shall have the meaning set forth in Section 2.02(a).

“Outstanding” means with respect to any securities as of any date, all such
securities theretofore issued, except any such securities theretofore converted,
exercised or canceled or held by the issuer or any successor thereto (whether in
its treasury or not) or any Affiliate of the issuer or any successor thereto.

“Person” means any individual, corporation (including not-for-profit), general
or limited partnership, limited liability company, joint venture, association,
joint-stock corporation, estate, trust, unincorporated organization or
government or any political subdivision, agency or instrumentality thereof or
any other entity of any kind.

“Piggyback Registration Maximum Offering Size” has the meaning set forth in
Section 2.02(b).

“Prospectus” means the prospectus included in a Registration Statement,
including any preliminary prospectus or summary prospectus, and any such
prospectus or preliminary or summary prospectus as amended or supplemented, and
in each case including all material incorporated by reference therein.

“Public Offering” means an underwritten public offering of Equity Interests
pursuant to an effective Registration Statement under the Securities Act.

“Registrable Securities” means any Ordinary Shares issued by the Company to
Holdings pursuant to the Share Exchange or acquired by Holdings in the IPO as
well as any Ordinary Shares issued with respect thereto as a result of a stock
split, stock dividend or similar transaction. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when (i) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
disposed of under such Registration Statement; (ii) they shall have been
distributed to the public pursuant to Rule 144; (iii) they shall have been
otherwise transferred or disposed of, and new certificates therefor not bearing
a restrictive legend restricting further transfer shall have been delivered by
the Company, and subsequent transfer or disposition of them shall not require
their registration or qualification under the Securities Act or any state
securities laws; or (iv) they shall have ceased to be outstanding.

 

3



--------------------------------------------------------------------------------

“Registration Expenses” has the meaning set forth in Section 2.03.

“Registration Statement” means a registration statement filed by an issuer with
the Commission and all amendments and supplements to any such registration
statement, including any statutory prospectus, preliminary prospectus or issuer
free writing prospectus or any amendment or supplement, in each case including
the Prospectus contained therein, all exhibits thereto and all material
incorporated by reference therein.

“Rule 144” means Rule 144 (or any successor provision) under the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Holdings” has the meaning set forth in the Preamble.

“Transferee” has the meaning set forth in Section 3.01(a).

“Transferring Holder” has the meaning set forth in Section 3.01(a).

ARTICLE II

REGISTRATION RIGHTS

Section 2.01     Demand Registration Rights.

(a) Commencing six months following the consummation of the IPO, but not within
180 days after the consummation of any Public Offering, Holdings (and certain
Transferees, as set forth in Section 3.01(a)) shall have the right to require
the Company to file a Registration Statement under the Securities Act, covering
all or any part of its Registrable Securities, by delivering a written notice
thereof to the Company specifying the number of Registrable Securities to be
included in such registration and the intended method of distribution
thereof. Such request pursuant to this Section 2.01 is referred to herein as the
“Demand Registration Request,” the registration so requested is referred to
herein as the “Demand Registration,” and the person or entity (i.e., Holdings
and such Transferees) making such request is referred to as the “Demanding
Party.” There shall be no limit on the number of times that Holdings and its
Transferees may exercise demand registration rights under this Section 2.01. As
promptly as practicable, but no later than ten Business Days after receipt of a
Demand Registration Request, the Company shall give written notice (the “Demand
Exercise Notice”) of such Demand Registration Request to all other Holders. In
all instances, the Demanding Party and the Company shall cooperate in good faith
regarding a Demand Registration Request should the Company have any planned
offering(s), or if the Company has effected an offering of its Equity Interests
(other than pursuant to a Registration Statement on Form S-8), within six months
of the delivery of such Demand Registration Request.

 

4



--------------------------------------------------------------------------------

(b) The Company shall include in the Demand Registration the Registrable
Securities requested to be included therein by the Demanding Party and by any
other Holders that shall have made a written request to the Company for
inclusion in such registration (which request shall specify the maximum number
of Registrable Securities intended to be disposed of by such other Holder)
within 30 days after the receipt of the Demand Exercise Notice.

(c) The Company shall use its reasonable best efforts to (i) effect the
registration under the Securities Act (including by means of a shelf
registration pursuant to Rule 415 under the Securities Act if so requested by
the Demanding Party and if the Company is then eligible to effect such a
registration on Form S-3 or on any successor to Form S-3) of the Registrable
Securities which the Company has been so requested to register by the Demanding
Party and the other Holders (to the extent permitted to be registered in
accordance with the terms hereof), for distribution in accordance with the
intended method of distribution described in the Demand Registration Request,
and (ii) if requested by the Demanding Party, obtain acceleration of the
effective date of the Registration Statement relating to such registration.

(d) If a requested registration pursuant to this Section 2.01 involves an
underwritten offering, the Demanding Party shall have the right to select an
investment banker or bankers of nationally recognized standing to administer the
offering; provided, however, that such investment banker or bankers shall be
reasonably satisfactory to the Company. The Company shall notify the Demanding
Party if the Company objects to any investment banker or manager selected by the
Demanding Party pursuant to this Section 2.01(d) within ten (10) Business Days
after the Demanding Party has notified the Company of such selection.

(e) Notwithstanding anything to the contrary in this Section 2.01:

(i) If the managing underwriter of any underwritten Public Offering shall advise
the Demanding Party that the Registrable Securities covered by the Registration
Statement cannot be sold in such offering within a price range acceptable to the
Demanding Party, then the Demanding Party shall have the right to notify the
Company that it has determined that the Registration Statement be abandoned or
withdrawn, in which event the Company shall abandon or withdraw such
Registration Statement and notify all other Holders participating in such Demand
Registration.

(ii) If the Board of Directors of the Company determines in good faith that a
Disadvantageous Condition exists, the Company shall, notwithstanding any other
provision of this Article II, be entitled, upon the giving of a written notice
(a “Delay Notice”) to such effect to each Holder of Registrable Securities
included or to be included in such Registration Statement, to delay the filing
of such Registration Statement until, in the judgment of the Board of Directors
of the Company, such Disadvantageous Condition no longer exists (notice of which
the Company shall promptly deliver to the Holders of the Registrable Securities
with respect to which any such Registration Statement was to have been filed);
provided, however, that such delay shall not exceed a period of ninety (90) days
from the date the Demand Registration Request is received by the Company;
provided, further, that the Company may not utilize this right more than once in
any twelve-month period.

 

5



--------------------------------------------------------------------------------

(f) In connection with any Demand Registration Request involving an underwritten
offering, if the managing underwriter shall advise the Company that, in its
view, the number of securities (including the Registrable Securities) that the
Holders, the Company and any other Person intend to include in such registration
exceeds the largest number of securities which can be sold in such offering at a
price reasonably acceptable to the Demanding Party (the “Demand Registration
Maximum Offering Size”), the Company will include in such registration, in the
following priority, up to the Demand Registration Maximum Offering Size:

(i) first, the Registrable Securities requested to be included in such
registration pursuant to this Section 2.01; if the number of Registrable
Securities requested to be included exceeds the Demand Registration Maximum
Offering Size, then the Registrable Securities to be included in such
registration shall be allocated first to the Demanding Party and thereafter pro
rata among the other Holders requesting registration based on the number of
securities duly requested to be included in such registration by each such
Holder; and

(ii) second, the securities to be offered by the Company; and

(ii) third, all other securities requested by any other Person to be included in
such registration (pursuant to contractual registration rights or otherwise).

(g) Notwithstanding the foregoing, the Company shall not be obligated to effect,
or to take any action to effect, any registration pursuant to this Section 2.01
with respect to the Registrable Securities during the period starting with the
date 30 days prior to the Company’s good faith estimate of the date of filing
of, and ending on a date 180 days after the effective date of, a registration
subject to Section 2.02 hereof.

(h) The Company shall not have any obligation hereunder to register any
Registrable Securities under this Section 2.01 unless it shall have received
requests from a Demanding Party and other Holders to register (i) at least ten
percent (10%) of the Outstanding Registrable Securities or (ii) Ordinary Shares
having an aggregate market valuation, based on the most recent closing price of
the Ordinary Shares at the time of the demand, of $10 million, whichever is
less.

(i) No registration of Registrable Securities under this Section 2.01 shall
relieve the Company of its obligations (if any) to effect registrations of
Registrable Securities pursuant to Section 2.02.

 

6



--------------------------------------------------------------------------------

Section 2.02     Piggyback Registration Rights.

(a) At any time commencing six months following the IPO, if the Company proposes
to register (whether proposed to be offered for sale by the Company or by any
other Person) any shares of capital stock (collectively, the “Other Securities”)
under the Securities Act on a form and in a manner that would permit
registration of the Registrable Securities for sale to the public under the
Securities Act, each Holder of Registrable Securities will have the right to
include its Registrable Securities in such registration in accordance with this
Section 2.02. The Company will give prompt written notice to all Holders of
Registrable Securities of its intention to register the Other Securities,
describing the number of shares to be registered for sale and specifying the
form and manner and the other relevant facts involved in such proposed
registration (including, without limitation, whether or not such registration
will be in connection with an underwritten offering, and if so, the identity of
the managing underwriter and whether such offering will be pursuant to a “best
efforts” or “firm commitment” underwriting). Upon the written request of any
Holder delivered to the Company within 15 days after such notice shall have been
received by such Holder (which request shall specify the maximum number of
Registrable Securities intended to be disposed of by such Holder and shall
confirm that such Holder will dispose of such Registrable Securities pursuant to
the Company’s intended method of disposition), the Company will use its
reasonable best efforts to effect the registration under the Securities Act of
all Registrable Securities that the Company has been so requested to register by
the Holders of such Registrable Securities; provided, however, that:

(i) if such registration involves an underwritten offering, all Holders
requesting that their Registrable Securities be included in such registration
must sell their Registrable Securities to the underwriters selected by the
Company (and/or such other Person offering the Other Securities) on the same
terms and conditions as the terms and conditions that apply to the Company
(and/or such other Person(s) offering the Other Securities);

(ii) if, at any time after giving such written notice of its intention to
register any of such Registrable Securities for sale, and prior to the effective
date of the Registration Statement filed in connection with such registration,
the Company shall determine for any reason to withdraw such Registration
Statement, the Company may, at its election, give written notice of such
determination to each Holder that has requested to register Registrable
Securities and thereupon the Company shall be relieved of its obligation to
register any Registrable Securities in connection with such registration;
provided, however, that all Registration Expenses of such withdrawn registration
shall be borne by the Company in accordance with Section 2.03 hereof (or, if
they are not permitted to be borne by the Company pursuant to applicable law,
the Company may cause such expenses to be borne by one of its non-Irish
subsidiaries); and

(iii) the Company shall have no obligation to provide registration rights
pursuant to this Section 2.02 during the period starting with the date 30 days
prior to the Company’s good faith estimate of the date of filing of, and ending
on a date 180 days after the effective date of, a registration subject to
Section 2.01 hereof; provided, however, that the Company uses its reasonable
best efforts to cause such Registration Statement to become effective.

 

7



--------------------------------------------------------------------------------

(b) In connection with any Public Offering with respect to which Holders shall
have requested registration pursuant to this Section 2.02, if the managing
underwriter shall advise the Company that, in its view, the number of securities
(including the Registrable Securities) that the Company, the Holders and any
other Person intend to include in such registration exceeds the largest number
of securities which can be sold without having an adverse effect on such
offering, including the price at which such securities can be sold (the
“Piggyback Registration Maximum Offering Size”), the Company will include in
such registration, in the following priority, up to the Piggyback Registration
Maximum Offering Size:

(i) first, all the Other Securities that the Company proposes to include in such
registration;

(ii) second, the Registrable Securities requested to be registered pursuant to
this Section 2.02; if the number of Registrable Securities requested to be
included exceeds the Piggyback Registration Maximum Offering Size, then the
Registrable Securities to be included in such registration shall be allocated
first to Holdings, second to any Person identified by Holdings and then pro rata
among the other Holders requesting registration based on the number of
securities duly requested to be included in such registration by each such
Holder; and

(iii) third, all Other Securities requested by any other Person to be included
in such registration (pursuant to contractual registration rights or otherwise).

(c) If a Holder decides not to include all of its Registrable Securities in any
Registration Statement thereafter filed by the Company, such Holder shall
nevertheless continue to have the right to include any Registrable Securities in
any subsequent Registration Statement or Registration Statements as may be filed
by the Company with respect to offerings of securities, all upon the terms and
conditions set forth herein.

(d) Notwithstanding anything in this Article II to the contrary, the Company
shall not be required to give notice of, or effect any registration of
Registrable Securities under this Article II incidental to, the registration of
any of its securities in connection with mergers, consolidations, acquisitions,
exchange offers, subscription offers, dividend reinvestment plans or stock
options or other employee benefit or compensation plans.

Section 2.03     Registration Expenses.

To the extent permitted by applicable law the Company shall pay, or if such
payment is not permitted by applicable law, the Company shall cause one of its
non-Irish subsidiaries to pay, all Registration Expenses in connection with the
registration of Registrable Securities pursuant to this Article II.
“Registration Expenses” means all expenses incident to the Company’s performance
of or compliance with Article II, including, without limitation, all
registration, filing and qualification fees (including filing fees with respect
to FINRA), all fees and expenses of complying with state securities or “blue
sky” laws (including reasonable fees and disbursements of underwriters’ counsel
in connection with any “blue sky” memorandum or survey), all printing expenses,
all listing fees, all registrars’ and transfer agents’ fees, the fees and
disbursements of counsel for the Company and of its independent certified public
accountants, including the expenses of any special audits and/or “comfort”
letters required by or incident to such performance and compliance, but
excluding underwriting discounts and commissions, applicable transfer taxes, if
any, and the fees and disbursements of the attorneys-in-fact and the custodian
for the Holders. In addition, in connection with each registration, the Company
shall pay the reasonable fees and expenses of one legal counsel to represent the
interests of the Holders selling Registrable Securities in such registration.

 

8



--------------------------------------------------------------------------------

Section 2.04     Registration Procedures.

(a) If and whenever the Company is required to effect the registration of any
Registrable Securities under the Securities Act as provided in this Article II,
the Company will:

(i) promptly prepare and file with the Commission a Registration Statement with
respect to such Registrable Securities and use its reasonable best efforts to
cause such Registration Statement to become effective as soon as reasonably
practicable thereafter;

(ii) prepare and file with the Commission such amendments (including any
statutory prospectus, preliminary prospectus or issuer free writing prospectus
or any amendment or supplement) and supplements to such Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective and to comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities
covered by such Registration Statement until the earlier of (a) such time as all
such Registrable Securities have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof set forth in
such Registration Statement, and (b) 210 days from the date such Registration
Statement first becomes effective;

(iii) furnish to each seller of such Registrable Securities such number of
conformed copies of such Registration Statement and of each such amendment and
supplement thereto (in each case including all exhibits), such number of copies
of the Prospectus included in such Registration Statement, in conformity with
the requirements of the Securities Act, such documents incorporated by reference
in such Registration Statement or Prospectus and such other documents as such
seller may reasonably request in order to facilitate the sale of such
Registrable Securities;

(iv) register or qualify all Registrable Securities and other securities covered
by such Registration Statement under such securities or “blue sky” laws of such
jurisdictions as each seller shall reasonably request, and do any and all other
acts and things that may be necessary to enable each such seller to consummate
the disposition in such jurisdictions of its Registrable Securities covered by
such Registration Statement, except that the Company shall not for any such
purpose be required to qualify generally to do business as a foreign corporation
in any jurisdiction wherein it is not so qualified, to subject itself to
taxation in respect of doing business in any such jurisdiction or to consent to
general service of process in any such jurisdiction;

 

9



--------------------------------------------------------------------------------

(v) furnish to each seller of Registrable Securities, on the date that the
Registrable Securities are delivered to the underwriters for sale in connection
with a Public Offering, or, if such registration does not involve an
underwritten Public Offering, on the date that the Registration Statement with
respect to such Registrable Securities becomes effective, (a) an opinion, dated
such date, of the counsel representing the Company for the purpose of such
registration, in form and substance as is customarily given to underwriters in a
Public Offering, addressed to the underwriters, if any, or if there are no such
underwriters, to the sellers of Registrable Securities in such registration, and
(b) a “comfort” letter, dated such date, from the independent certified public
accountants of the Company, in form and substance as is customarily given by
independent certified public accountants to underwriters in a Public Offering,
addressed to the underwriters, if any, or if there are no such underwriters, to
the sellers of Registrable Securities;

(vi) promptly notify each seller of Registrable Securities covered by such
Registration Statement at any time when a Prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the Prospectus included in such Registration Statement, as
then in effect, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and if it is necessary to amend or supplement such Prospectus to comply
with applicable law, and at the request of any such seller prepare and furnish
to such seller a reasonable number of copies of a supplement to or an amendment
of such Prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such Registrable Securities, such Prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing and shall otherwise comply in all
material respects with applicable law;

(vii) comply with all applicable rules and regulations of the Commission, and
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering a period of at least twelve months, beginning with
the first month of the first fiscal quarter after the effective date of such
Registration Statement, which earning statement shall satisfy the provisions of
Section 11(a) of the Securities Act;

(viii) use all reasonable efforts to facilitate the distribution and sale of any
Ordinary Shares to be offered pursuant to this Agreement, including without
limitation, by causing appropriate officers of the Company to attend any “road
shows” and analyst presentations and otherwise use commercially reasonable
efforts to cooperate as requested by the underwriters or any Holder of
Registrable Securities in the offering, marketing or selling of the Registrable
Securities;

 

10



--------------------------------------------------------------------------------

(ix) cause all such Registrable Securities registered pursuant hereto to be
listed on the securities exchange or quoted on the interdealer quotation system
on which the Ordinary Shares are listed or quoted, if such listing or quotation
is then permitted under the rules of such exchange or quotation system, and
provide a transfer agent, registrar and CUSIP or ISIN number for such
Registrable Securities no later than the effective date of such Registration
Statement; and

(x) issue to any underwriter to which any Holder of Registrable Securities may
sell such Registrable Securities in connection with any such registration (and
to any direct or indirect transferee of any such underwriter) certificates
evidencing Ordinary Shares without restrictive legends.

The Company may require each seller of Registrable Securities as to which any
registration is being effected to furnish the Company with such information
regarding such seller and the distribution of such Registrable Securities as the
Company may from time to time reasonably request in writing and as shall be
required by applicable law or by the Commission in connection therewith. The
Company shall have no obligation to have a Registration Statement declared
effective or incur costs in connection therewith until the seller of such
Registrable Securities provides such information to the Company; provided,
however, that if the applicable Registration Statement is a resale shelf
Registration Statement filed pursuant to Rule 415 under the Securities Act, the
Company shall have the right to exclude such seller from the table of selling
shareholders set forth in such Registration Statement pending receipt of such
information but not to delay the preparation, filing or declaration of the
effectiveness of such Registration Statement to the extent that such
Registration Statement is for the benefit of other selling shareholders and such
other selling shareholder(s) caused the Company to file such Registration
Statement.

(b) If requested by the underwriters for any Public Offering of Registrable
Securities on behalf of a Holder or Holders of Registrable Securities pursuant
to a registration requested under Section 2.01 or 2.02 hereof, the Company and
each such Holder of Registrable Securities will enter into and perform their
respective obligations under an underwriting agreement with such underwriters
for such offering, such agreement to contain such representations and warranties
by the Company and such Holders and such other terms and conditions as are
customarily contained in underwriting agreements with respect to secondary
distributions, including, without limitation, indemnities to the effect and to
the extent provided in Sections 2.06 and 2.07 hereof and delivery of opinions of
counsel and accountant letters.

(c) If any registration pursuant to Section 2.01 or 2.02 hereof shall be in
connection with an underwritten Public Offering, each Holder that includes
Registrable Securities in such Public Offering agrees, if so required by the
managing underwriter(s), not to effect any public sale or distribution
(including any sale pursuant to Rule 144) of Equity Securities (other than as
part of such underwritten Public Offering) within ten days prior to or 90 days
after (i) the effective date of the Registration Statement with respect to such
underwritten Public Offering, or (ii) in the event of a shelf Registration
Statement, the consummation of an underwritten takedown; provided, however, that
the 90 day period referred to in this Section 2.04(c) may be extended to up to
180 days upon the managing underwriter’s or underwriters’ reasonable request.

 

11



--------------------------------------------------------------------------------

(d) The Company agrees, if so required by the managing underwriter(s) in
connection with an underwritten Public Offering of Registrable Securities
pursuant to Section 2.01 or 2.02, not to effect any public or private sale or
distribution of any of its Equity Interests (other than as part of such
underwritten Public Offering), including a sale pursuant to Regulation D under
the Securities Act (or Section 4(2) thereof), within ten days prior to or 90
days after (i) the effective date of the Registration Statement with respect to
such underwritten Public Offering, or (ii) in the event of a shelf Registration
Statement, the consummation of an underwritten takedown, except in connection
with any equity incentive plan, agreement, bonus, award, stock purchase plan,
stock option plan or other stock arrangement registered on Form S-8 or an
acquisition, merger or exchange offer; provided, however, that the 90-day period
referred to in this Section 2.04(d) may be extended to up to 180 days upon the
managing underwriter’s or underwriters’ reasonable request.

(e) It is understood that in any underwritten offering of Registrable
Securities, in addition to the shares (the “Initial Shares”) the underwriters
have committed to purchase, the underwriting agreement may grant the
underwriters an option to purchase a number of additional shares (the “Option
Shares”) equal to up to 15% of the Initial Shares (or such other maximum amount
as FINRA may then permit). Ordinary Shares proposed to be sold by the Company
and the Holders of Registrable Securities shall be allocated between Initial
Shares and Option Shares as agreed or, in the absence of agreement, pursuant to
Sections 2.01 or 2.02 hereof.

(f) No Holder of Registrable Securities may participate in any Public Offering
hereunder unless it (i) agrees to sell its Registrable Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements, and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements and this Article II.

Section 2.05     Preparation; Reasonable Investigation.

In connection with the preparation and filing of each Registration Statement
registering Registrable Securities under the Securities Act, the Company will
give the Holders on whose behalf such Registrable Securities are to be so
registered and their underwriters, if any, and their respective counsel and
accountants, the opportunity to participate in the preparation of such
Registration Statement, each Prospectus included therein or filed with the
Commission, and each amendment thereof or supplement thereto, and will give each
of them such access to its books and records and such opportunities to discuss
the business of the Company with its officers and the independent public
accountants who have issued a report on its financial statements as shall be
reasonably necessary, in the opinion of such Holders and such underwriters or
their respective counsel, to conduct a reasonable investigation within the
meaning of the Securities Act.

 

12



--------------------------------------------------------------------------------

Section 2.06     Indemnification.

(a) In the case of any Registration Statement filed under the Securities Act
pursuant to Section 2.01 or Section 2.02, the Company will indemnify and hold
harmless or cause to be indemnified and held harmless the seller of any
Registrable Securities covered by such Registration Statement, its directors,
officers and employees, each other Person who participates as an underwriter in
the offering or sale of such Registrable Securities, each officer, director and
employee of each such underwriter, and each other Person, if any, who controls
such seller, or each officer, director and employee of such seller, or such
underwriter, or each officer, director and employee of such underwriter, within
the meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange
Act, against any losses, claims, damages, liabilities and expenses, joint or
several, to which any such Person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages, liabilities or expenses (or
actions or proceedings in respect thereof) arise out of or are based upon
(i) any untrue statement or alleged untrue statement of a material fact in any
Registration Statement (including any document incorporated by reference
therein) under which the Registrable Securities were registered under the
Securities Act, or any Prospectus or issuer free writing prospectus or any
amendment or supplement thereto, or in any filing made in connection with the
qualification of the offering under the securities or other “blue sky” laws of
any jurisdiction in which Registrable Securities are offered, or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, or (ii) any violation
or alleged violation by the Company of the Securities Act, the Exchange Act or
other federal or state law or any rule or regulation promulgated under the
Securities Act, the Exchange Act or other federal or state law; and the Company
will reimburse or cause the reimbursement of each such Person for any legal or
any other expenses reasonably incurred by them in connection with investigating
or defending any such loss, claim, damage, liability or expense; provided,
however, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage, liability or expense (or action or proceeding
in respect thereof) arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in such
Registration Statement, Prospectus, issuer free writing prospectus or blue sky
filing or any amendment or supplement thereto in reliance upon and in conformity
with written information furnished to the Company for use in the preparation
thereof by such seller, underwriter or non-selling controlling Person, as the
case may be. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Person and shall survive the
transfer of such securities by such seller.

 

13



--------------------------------------------------------------------------------

(b) The Company may require, as a condition to including any Registrable
Securities in any Registration Statement filed pursuant to this Article II, that
the Company shall have received an undertaking reasonably satisfactory to it
from (i) the prospective seller of such Registrable Securities to indemnify and
hold harmless (in the same manner and to the same extent as set forth in
Section 2.06(a) hereof, except that any such prospective seller shall not in any
event be liable to the Company pursuant thereto for an amount in excess of the
net proceeds of the sale of such prospective seller’s Registrable Securities)
the Company, each officer, director and employee of the Company, each
underwriter of such securities, each officer, director and employee of each such
underwriter and each other Person, if any, who controls the Company or any such
underwriter or any officer, director or employee thereof within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, and
(ii) each such underwriter of such securities to indemnify and hold harmless (in
the same manner and to the same extent as set forth in Section 2.06(a) hereof)
the Company, each officer, director and employee of the Company, each
prospective seller, each officer, director and employee of each prospective
seller and each other Person, if any, who controls the Company or any
prospective seller or any officer, director or employee thereof within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
but in each case only with respect to any statement in or omission from such
Registration Statement, any Prospectus included therein, or any amendment or
supplement thereto if such statement or omission was made in reliance upon and
in conformity with written information furnished by such prospective seller or
such underwriter, as the case may be, to the Company for use in the preparation
of such Registration Statement, Prospectus, amendment or supplement; provided,
however, that notwithstanding anything in this Agreement to the contrary, the
indemnity agreement contained in this subsection 2.06(b) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or expense
(or action or proceeding in respect thereof) if such settlement is effected
without the consent of the indemnifying party; provided that in no event shall
any indemnity under this subsection 2.06(b) exceed the net proceeds from the
offering received by such indemnifying party. Such indemnity shall remain in
full force and effect regardless of any investigation made by the indemnified
party and shall survive the transfer of such securities by such seller.

(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action or proceeding (including any investigation by any governmental
authority) involving a claim referred to in Section 2.06(a) or (b) hereof, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party, give written notice to the latter of the commencement of
such action; provided, however, that the failure of any indemnified party to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under the preceding provisions of this Section 2.06, except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any such action is brought against an indemnified party,
unless in such indemnified party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist in respect of such
claim (in which case, the indemnifying party shall not be liable for the fees
and expenses of more than one (1) counsel for all sellers of Registrable
Securities, or more than one counsel for the underwriters in connection with any
one (1) action or separate but similar or related actions), the indemnifying
party will be entitled to participate in and to assume the defense thereof,
jointly with any other indemnifying party similarly notified, to the extent that
it may wish with counsel reasonably satisfactory to such indemnified party, and
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party will not be
liable to such indemnified party for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof.

(d) The indemnity provided for hereunder shall not inure to the benefit of any
indemnified party to the extent that such indemnified party failed to comply
with the applicable prospectus delivery requirements of the Securities Act as
then applicable to the person asserting the loss, claim, damage or liability for
which indemnity is sought.

(e) The right to indemnification under this Section 2.06 shall survive
indefinitely.

 

14



--------------------------------------------------------------------------------

Section 2.07     Contribution.

(a) If the indemnification provided for in Section 2.06 is unavailable to the
indemnified parties in respect of any losses, claims, damages, liabilities or
expenses referred to therein, then each indemnifying party shall contribute or
cause to be contributed to the amounts paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses (i) as
among the Company and each of the selling Holders of Registrable Securities
covered by a Registration Statement, on the one hand, and the underwriters, on
the other, in such proportion as is appropriate to reflect the relative benefits
received by the Company and each such selling Holder, on the one hand, and the
underwriters, on the other, from the offering of the Registrable Securities, or
if such allocation is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits but also the relative
fault of the Company and each such selling Holder, on the one hand, and of the
underwriters, on the other, in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations, and (ii) as between the Company, on the one
hand, and each selling Holder of Registrable Securities covered by a
Registration Statement, on the other, in such proportion as is appropriate to
reflect the relative fault of the Company and of each such selling Holder in
connection with such statements or omissions, as well as any other relevant
equitable considerations. The relative benefits received by the Company and each
such selling Holder, on the one hand, and the underwriters, on the other, shall
be deemed to be in the same proportion as the total proceeds from the offering
(net of underwriting discounts and commissions but before deducting expenses)
received by the Company and each such selling Holder bears to the total
underwriting discounts and commissions received by the underwriters. The
relative fault of the Company and any selling Holder, on the one hand, and of
the underwriters, on the other, shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company and any selling Holder or by the underwriters. The
relative fault of the Company, on the one hand, and each such selling Holder, on
the other, shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact relates to information
supplied by the Company or any such selling Holder, and the parties’ (including
as between selling Holders) relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

(b) The Company and the Holders of Registrable Securities agree that it would
not be just and equitable if contribution pursuant to this Section 2.07 were
determined by pro rata allocation (even if the underwriters were treated as one
entity for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in the preceding paragraph.
The amount paid or payable by an indemnified party as a result of the losses,
claims, damages, liabilities or expenses referred to in the preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 2.07, no underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the Registrable Securities underwritten by it and offered and
distributed to the public exceeds the amount of any damages that such
underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission, and no Holder of
Registrable Securities shall be required to contribute any amount in excess of
the amount by which the total price at which the Registrable Securities of such
Holder were offered to the public exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The obligation of each Holder of Registrable
Securities to contribute pursuant to this Section 2.07 is several in the
proportion that the proceeds of the offering received by such Holder bears to
the total proceeds of the offering received by all the Holders and not joint.

 

15



--------------------------------------------------------------------------------

Section 2.08     Nominees of Beneficial Owners.

In the event that any Registrable Securities are held by a nominee for the
Beneficial Owner thereof, the Beneficial Owner thereof may, at its election, be
treated as the Holder of such Registrable Securities for purposes of any request
or other action by any holder of Registrable Securities pursuant to this
Agreement or any determination of any number or percentage of shares of
Registrable Securities held by any Holder or Holders of Registrable Securities
contemplated by this Agreement. If the Beneficial Owner of any Registrable
Securities so elects, the Company may require assurances reasonably satisfactory
to it of such Beneficial Owner’s ownership of such Registrable Securities.

Section 2.09     Rule 144.

The Company shall use all commercially reasonable efforts to take all actions
necessary to comply with the filing requirements described in Rule 144(c)(1) or
any successor thereto so as to enable the Holders to sell Registrable Securities
without registration under the Securities Act. Upon the written request of any
Holder, the Company will deliver to such Holder a written statement as to
whether it has complied with the filing requirements under Rule 144(c)(1) or any
successor thereto.

Section 2.10     Information Blackout.

(a) Upon written notice from the Company to the Holders that the Company has
determined in good faith that the sale of Registrable Securities pursuant to a
Registration Statement would require disclosure of non-public material
information not otherwise required to be disclosed under applicable law
(A) which disclosure would have a material adverse effect on the Company or
(B) relating to a material business transaction involving the Company (an
“Information Blackout”), the Company may postpone the effectiveness of any
Registration Statement required hereunder and, if such Registration Statement
has become effective, the Company shall not be required to maintain the
effectiveness of such Registration Statement and all Holders shall suspend sales
of Registrable Securities pursuant to such Registration Statement, in each case,
until the earlier of:

(i) forty-five (45) days after the Company makes such good faith determination,
and

(ii) such time as the Company notifies the Holders that such material
information has been disclosed to the public or has ceased to be material or
that sales pursuant to such Registration Statement may otherwise be resumed (the
number of days from such notice from the Company until the day when the
Information Blackout terminates hereunder is hereinafter called a “Blackout
Period”).

 

16



--------------------------------------------------------------------------------

(b) Any delivery by the Company of notice of an Information Blackout during the
forty-five (45) days immediately following effectiveness of any Registration
Statement effected pursuant to Section 2.01 hereof shall give the Holders of a
majority in aggregate amount of Registrable Securities being sold the right, by
written notice to the Company within twenty (20) Business Days after the end of
such Blackout Period, to cancel such registration.

(c) Notwithstanding the foregoing, there shall be no more than two
(2) Information Blackouts during any calendar year and no Blackout Period shall
continue for more than forty-five (45) consecutive days.

Section 2.11     Restriction on Company Grants of Subsequent Registration
Rights.

The Company agrees that, without the prior written consent of the Holders of a
majority of the Outstanding Registrable Securities, it shall not enter into any
agreement with the holder or prospective holder of any securities of the Company
that would grant such holder or prospective holder any registration rights.

ARTICLE III

TRANSFERS

Section 3.01     Transfer of Rights

(a) Holdings may transfer all or any portion of its rights with respect to the
Registrable Securities under this Agreement to any Person (each, a
“Transferee”), and any such Transferee may likewise transfer all or any portion
of the rights it acquires with respect to the Registrable Securities to a
subsequent Transferee; provided, that the demand registration rights of Holdings
set forth in Section 2.01 hereof are not transferable unless, and then only to
the extent that, Holdings expressly states that such rights have been
transferred, and provided further, that any such transfer complies with
applicable law. Holdings and any Transferee who transfers securities to another
Person is referred to herein as a “Transferring Holder.”

(b) Any such transfer of rights under this Agreement will be effective upon
receipt by the Company of (i) written notice from such Transferring Holder
stating the name and address of any Transferee and identifying the number of
Registrable Securities with respect to which rights under this Agreement are
being transferred and the nature of the rights so transferred, and (ii) a
written agreement from the Transferee to be bound by the terms of this
Agreement, upon which such Transferee will be deemed to be a party hereto and
have the rights and obligations of the Transferring Holder hereunder with
respect to the Registrable Securities transferred (subject to 3.01(a)).

(c) In the event the Company engages in a merger or consolidation in which the
Ordinary Shares are converted into securities of another company, appropriate
arrangements will be made so that the registration rights provided under this
Agreement continue to be provided to Holders by the issuer of such securities.
To the extent such new issuer, or any other company acquired by the Company in a
merger or consolidation, was bound by registration rights obligations that would
conflict with the provisions of this Agreement, the Company will use its
reasonable best efforts to modify any such “inherited” registration rights
obligations so as not to interfere in any material respects with the rights
provided under this Agreement, unless otherwise agreed by (i) Holdings or
(ii) if Holdings owns less than 50% of the Registrable Securities, Holders then
owning a majority of the Registrable Securities.

 

17



--------------------------------------------------------------------------------

Section 3.02     In-Kind Distributions.

If Holdings seeks to effectuate an in-kind distribution of all or part of its
Ordinary Shares to its direct or indirect equityholders, the Company will,
subject to applicable lockups, cooperate with Holdings and the Company’s
transfer agent to facilitate such in-kind distribution in the manner reasonably
requested by Holdings. In such event, Holdings shall determine which of the
distributees shall have the right to demand registration under Section 2.01.

ARTICLE IV

MISCELLANEOUS

Section 4.01     Consent to Assignment.

This Agreement shall inure to the benefit of and be binding upon the successors,
assigns and transferees of each of the parties hereto including, without
limitation and without the need for an express assignment, subsequent Holders;
provided that nothing herein shall be deemed to permit any assignment, transfer
or other disposition of Registrable Securities in violation of applicable law.

Section 4.02     Entire Agreement and Amendments.

This Agreement constitutes the entire agreement among the parties, and merges
and supersedes all previous agreements and understandings among the parties,
whether oral or written, relating to the subject matter hereof. No amendment,
modification or interpretation of this Agreement will have any effect unless it
is reduced to writing, makes specific reference to this Agreement and is signed
by all of the parties.

Section 4.03     Notices.

All notices, requests, demands and other communications required or permitted
hereunder shall be in writing and if mailed by prepaid first-class mail or
certified mail, return receipt requested, at any time other than during a
general discontinuance of postal service due to strike, lockout or otherwise,
shall be deemed to have been received on the earlier of the date shown on the
receipt or three Business Days after the postmarked date thereof and, if telexed
or telecopied, the original notice shall be mailed by prepaid first class mail
within twenty-four (24) hours after sending such notice by telex or telecopy,
and shall be deemed to have been received on the next Business Day following
dispatch and acknowledgment of receipt by the recipient’s telex or telecopy
machine. In addition, notices hereunder may be delivered by hand, in which event
the notice shall be deemed effective when delivered, or by overnight courier, in
which event the notice shall be deemed to have been received on the next
Business Day following delivery to such courier. All notices and other
communications under this Agreement shall be given to the parties hereto at the
following addresses:

 

18



--------------------------------------------------------------------------------

If to the Company:

Presbia PLC

Arthur Cox Buildings

Earlsfort Center

Earlsfort Terrace

Dublin 2

Ireland

Fax: 353 1 616 3901

Attention: Christopher McLaughlin

Copy to:

Lowenstein Sandler LLP

1251 Avenue of the Americas, 18th floor

New York, NY 10020

Fax: (973) 597-2351

Attention: Peter H. Ehrenberg, Esq.

          David L. Goret, Esq.

If to Holdings:

Presbia Holdings

8845 Irvine Center Drive

Suite 100

Irvine, CA 92618

Copy to:

Lowenstein Sandler LLP

1251 Avenue of the Americas, 18th floor

New York, NY 10020

Fax: (973) 597-2351

Attention: Peter H. Ehrenberg, Esq.

          David L. Goret, Esq.

Any party hereto may change its address specified for notices herein by
designating a new address by notice in accordance with this Section 4.03.

 

 

19



--------------------------------------------------------------------------------

Section 4.04     Non-Waiver.

The waiver by any party of any breach of any term, covenant, condition or
agreement contained herein or any default in the performance of any obligations
hereunder shall not be deemed to be a waiver of any other breach or default of
the same or of any other term, covenant, condition, agreement or obligation.

Section 4.05     Governing Law, Jurisdiction.

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York, without regard to conflict of laws principles.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the jurisdiction of any New York State court or
federal court of the United States of America sitting in New York, and any
appellate court thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in any such New York State court or, to the extent permitted by law, in such
federal court.

Section 4.06     Captions.

All captions are inserted for convenience only, and will not affect any
construction or interpretation of this Agreement.

Section 4.07     Severability.

Any provision of this Agreement which is or may become prohibited or
unenforceable, as a matter of law or regulation, will be ineffective only to the
extent of such prohibition or unenforceability and shall not invalidate the
remaining provisions hereof if the essential purposes of this Agreement may be
given effect despite the prohibition or unenforceability of the affected
provision.

Section 4.08     Equitable Remedies.

The parties hereto agree that irreparable harm would occur in the event that any
of the agreements and provisions of this Agreement were not performed fully by
the parties hereto in accordance with their specific terms or conditions or were
otherwise breached, and that money damages are an inadequate remedy for breach
of this Agreement because of the difficulty of ascertaining and quantifying the
amount of damage that will be suffered by the parties hereto in the event that
this Agreement is not performed in accordance with its terms or conditions or is
otherwise breached. It is accordingly hereby agreed that the parties hereto
shall be entitled to an injunction or injunctions to restrain, enjoin and
prevent breaches of this Agreement by the other parties and to enforce
specifically the terms and provisions hereof in any court of the United States
or any state having jurisdiction, such remedy being in addition to and not in
lieu of, any other rights and remedies to which the other parties are entitled
to at law or in equity.

 

20



--------------------------------------------------------------------------------

Section 4.09     Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all of which together shall be deemed to be one
and the same instrument.

Section 4.10     Recapitalizations, Exchanges, Etc. Affecting Ordinary Shares.

Except as otherwise provided in this Agreement, the provisions of this Agreement
shall apply to any and all shares of capital stock or other securities of the
Company or any successor or assign of the Company (whether by merger,
consolidation, sale of assets, transfer of Equity Interests or otherwise) which
may be issued in respect of, in exchange for, or in substitution of, any
Ordinary Shares by reason of any reorganization, recapitalization,
reclassification, merger, consolidation, partial or complete liquidation, sale
of assets, spin-off, stock dividend, split, distribution to stockholders or
combination of the Ordinary Shares or any other change in the Company’s capital
structure, in order to preserve fairly and equitably as far as practicable, the
original rights and obligations of the parties hereto under this Agreement.

Section 4.11     Effective Date.

This Agreement shall be effective as of January 28, 2015 (the “Effective Date”).

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories thereunto duly authorized as
of the date first set forth above.

 

Presbia Holdings By: /s/ Zohar Loshitzer Name: Zohar Loshitzer Title:  
President

 

Presbia PLC

By: /s/ Ralph Thurman Name: Ralph Thurman Title:   Executive Chairman of the
Board

 

 

[Signature Page to Registration Rights Agreement]